REASONS FOR ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on June 7, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 12 and 18.  
Claims 1-2, 4, 6, 10-12, 14-16, and 18-21 remain pending in this application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art refences considered, none has disclosed an electrochromic structure that is comprised of a rectangular cuboid nanostructure for an electrochromic layer that the rectangular cuboid nanostructure having a structure comprising nanopores and electrochromic material attached to surfaces of the rectangular cuboid nanostructure.  The rectangular cuboid nanostructure includes a first layer having first pores of a first size and a first electrochromic material of a first color attached to the first pores, a second layer having second pores of a second size and a second electrochromic material of a second color attached to the second pores and a third layer having third pores of a third size and a third electrochromic material of a third color attached to the third pores.  The upper surface of the second layer directly contacts a lower surface of the first layer, a lower surface of the second layer directly contacts an upper surface of the third layer.  The side surface of the first, second and third layers form one side surface of the rectangular cuboid nanostructure and he one side surface of the rectangular cuboid nanostructure includes the first, second and third pores and the first electromagnetic material has a larger diameter than the second electrochromic material, as set forth in claims 1, 12 and 18.  In a different embodiment, the instant application further discloses a method for preparing the electrochromic nanostructure in addition includes the step of mixing metal organic frameworks having different sizes at a predetermined ratio as set forth in claim 12.  In yet another embodiment, the instant application discloses an electrochromic device that is comprised of first transparent electrode and a second transparent electrode, an ion storage layer, the electrochromic layer and an electrolyte layer disposed between the ion storage layer and the electrochromic layer, as set forth in claim 18.  
US patent application publication by Takahashi et al (US 2015/0331295 A1) discloses an electrochromic display that is comprised first, second and third layers of electrochromic layers, (Figures 1 and 2) with nanopores and electrochromic materials attached to the pores.  This reference however does not teach explicitly that the different electrochromic layers having different electrochromic material and different color and the upper surface of a second layer is in direct contact with the lower surface of the first layer and the upper surface of the third layer is in direct contact with the lower surface of the second layer.  This reference also does not teach explicitly that the diameter of the first electrochromic material is greater than the diameter of the second electrochromic material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872